Appeal by the People from an order of the Supreme Court, Kings County, dated December *98910, 1976, which granted defendant’s motion to dismiss the indictment on the ground that he had been denied a speedy trial. Order reversed, on the law and the facts, motion denied, and indictment reinstated. The actions of the police and the District Attorney’s office in attempting to locate the defendant, including interviews with neighbors at his last known address and the letter carrier, were sufficient to meet the statutory standard of "due diligence” (GPL 30.30, subd 4, par [c]). Moreover, there was evidence that the defendant was attempting to avoid prosecution by use of a false name (cf. People v Camarda, 54 AD2d 567) and different addresses covering the same period. Under these circumstances, the motion to dismiss the indictment should have been denied. Gulotta, J. P., Shapiro, Cohalan and O’Connor, JJ., concur.